Exhibit 10.1

 

EARLE M. JORGENSEN COMPANY

 

SPECIAL BONUS PLAN FOR SENIOR MANAGEMENT

 

Adopted January 17, 2006



--------------------------------------------------------------------------------

EARLE M. JORGENSEN COMPANY

SPECIAL BONUS PLAN FOR SENIOR MANAGEMENT

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

WHEREAS, the Company is in negotiations with another entity in connection with a
transaction that would involve a change-in-control of the Company.

 

WHEREAS, it is critical to the success of such transaction that the senior
management of the Company continue to be committed to the success of the Company
and are rewarded for that commitment.

 

WHEREAS, the purpose of this Plan is to assist the Company in retaining and
motivating certain employees of the Company in connection with the
consideration, negotiation and implementation of such transaction. The Plan is
adopted by the Board effective as of the Effective Date.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms, whenever used in the capitalized
form in this Plan, are defined as set forth below:

 

2.1 “Board” means the Board of Directors of the Company.

 

2.2 “Bonus Award” means, with respect to any Participant, a cash bonus granted
under this Plan, which is equal to the amount set forth on the attached Schedule
A, as such Schedule A shall be amended from time to time in accordance with this
Plan.

 

2.3 “Closing Date” means the date of closing of the Transaction.

 

2.4 “Company” means Earle M. Jorgensen Company and includes any successor or
assignee entity into which the Company may be merged or consolidated; any entity
for whose securities the equity interests of the Company shall be exchanged; and
any assignee of or successor to substantially all of the assets of the Company.

 

2.5 “Effective Date” means the date of execution of this Plan as set forth on
the signature page hereof.

 

2.6 “Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of January     , 2006, by and among the Company, Reliance Steel & Aluminum Co.,
a California corporation (“Parent”) and RSAC Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of Parent.

 

1



--------------------------------------------------------------------------------

2.7 “Participant” means any employee of the Company or its affiliates who is
named on Schedule A, unless and until such employee has been deleted from
Schedule A upon Termination of Employment or otherwise pursuant to this Plan.

 

2.8 “Plan” means the Earle M. Jorgensen Company Special Bonus Plan for Senior
Management, as set forth herein and as may be amended from time to time.

 

2.9 “Transaction” means the merger of the Company with and into a subsidiary of
Parent pursuant to the Merger Agreement, any transaction with Parent that is a
substitute for or replaces the transaction contemplated by the Merger Agreement
or any transaction with another person that results from a Company Takeover
Proposal (as defined in the Merger Agreement) and results in a Change-in-Control
(as defined in the Company’s 2004 Equity Incentive Plan) of the Company.

 

2.10 “Termination of Employment” means the occurrence of any act or event,
whether pursuant to the Participant’s employment agreement or otherwise, that
actually or effectively causes or results in the Participant’s ceasing, for
whatever reason, to be an employee of the Company or any of its affiliates,
including, without limitation, retirement, death, disability, dismissal,
severance at the election of the Participant or severance as a result of the
discontinuance, liquidation, sale or transfer by the Company of businesses owned
or operated by the Company.

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

ARTICLE III

 

ADMINISTRATION

 

The Plan shall be administered by the Board. The Board may authorize any one or
more of the Company’s officers to execute and deliver documents on behalf of the
Company for purposes of this Plan. The Board may allocate among one or more of
the Company’s officers, or may delegate to one or more of the Company’s
officers, such duties and responsibilities with respect to the Plan as it
determines. The Board will enforce the Plan in accordance with its terms and
will have all powers necessary to accomplish that purpose, including, but not
limited to, the following authority:

 

(a) to make determinations as to any Bonus Award to be granted under this Plan
and to make such adjustments as are reasonably necessary to account for
extraordinary or special events or circumstances;

 

(b) to make a final determination as to whether there has been a Termination of
Employment with respect to any Participant;

 

(c) to terminate the participation of any Participant in the event of a
Termination of Employment of such Participant prior to the Closing Date, and to
reallocate the Bonus Award of such terminated Participant among the other
Participants and/or to one or more new Participants and to amend Schedule A from
time to time to reflect such changes;

 

2



--------------------------------------------------------------------------------

(d) to change the allocation of the Bonus Awards among the Participants prior to
the Closing Date, provided that no such change shall result in a change in the
Bonus Award of any Participant in excess of 15% of the Participant’s Bonus Award
as set forth on the original Schedule A, and to amend Schedule A from time to
time to reflect such changes;

 

(e) to require, as a condition of the payment of any distribution, the
withholding from a Participant of the amount of any federal, state or local
taxes as may be required or permitted by law;

 

(f) to determine the amount and the permissible methods of payment under the
Plan in the event of circumstances not contemplated hereunder;

 

(g) to construe and interpret the Plan and the terms hereof;

 

(h) to appoint and compensate agents, counsel, auditors or other specialists to
aid it in the discharge of its duties and the administration of the Plan;

 

(i) to authorize all distributions in accordance with the provisions of the
Plan;

 

(j) to keep records relating to the Participants and other matters applicable to
the Plan;

 

(k) to prescribe procedures to be followed by the Participant in claiming
benefits; and

 

(l) to prescribe and adopt the use of necessary forms, including the forms to be
utilized in connection with this Plan.

 

The Board shall also have the authority to adopt, alter and repeal such rules,
regulations, guidelines and practices governing the Plan as the Board shall in
its opinion, from time to time, deem advisable, to interpret the terms and
provisions of the Plan, and to otherwise administer the Plan.

 

Any decision, determination or interpretation made by the Board pursuant to the
provisions of the Plan shall be made in the Board’s sole discretion, but subject
to the terms of the Plan, and in the case of any decision or determination
relating to any entitlement hereunder, may be made at the time of the award or,
unless in contravention of any express term of the Plan, at any time thereafter.
All decisions or determinations made by the Board pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
each Participant.

 

ARTICLE IV

 

BENEFITS AVAILABLE UNDER THE PLAN

 

4.1 Bonus Awards. The aggregate amount available for Bonus Awards under this
Plan shall not exceed $5,000,000.00. Bonus Awards shall be granted to each
Participant under this Plan and the amount of each bonus Award shall be in the
amount set forth on the attached Schedule A as amended from time to time in
accordance with the provisions of this Plan.

 

3



--------------------------------------------------------------------------------

4.2 Parachute Payment Cutback. In the event that any Bonus Award due hereunder
would constitute a “parachute payment” (within the meaning of Section 280G of
the Code) to a Participant which, but for this Section 4.2, would be
non-deductible by the Company as a result of the operation of Section 280G of
the Code, or would subject the Participant to the excise tax imposed by
Section 4999 of the Code, the Company shall reduce the aggregate amount of the
Bonus Award to such Participant such that the present value thereof (as
determined under the Code and the applicable regulations), when aggregated with
all other “parachute payments” to which such Participant is entitled in
connection with a Transaction, is equal to 2.99 times the Participant’s “base
amount” (as defined in Section 280G(b)(3) of the Code).

 

4.3 Benefit Distribution. Each Participant’s right to receive a distribution of
all or any portion of any Bonus Award earned under this Article IV shall be
determined in accordance with Article V.

 

4.4 Effect of Certain Changes. In the event of (a) a change in the Company’s
accounting principles or methods, (b) a merger consolidation or acquisition or
disposition of material assets of the Company outside of the ordinary course of
business (other than a Transaction contemplated by this Plan), or (c) the
occurrence of any other event such that (in the opinion of the Board) the method
adopted hereunder for purposes of calculating Bonus Awards under this Plan no
longer provides Participants with such incentives as are contemplated by the
Company, appropriate adjustments may be adopted in a manner reasonably
determined by the Board to make newly granted Bonus Awards fairly comparable to
the Bonus Awards granted prior to the event described in this paragraph.

 

ARTICLE V

 

VESTING AND DISTRIBUTION OF PLAN BENEFITS

 

5.1 Vesting. Notwithstanding anything herein to the contrary, a Participant’s
Bonus Award under the Plan shall only become vested and nonforfeitable on the
Closing Date. In the event a Participant incurs a Termination of Employment for
any reason whatsoever at any time before the Closing Date, such Participant’s
Bonus Award shall be forfeited immediately in its entirety, and no payment shall
be made to such Participant hereunder.

 

5.2 Distribution. Subject to the terms of the Plan, distribution of a
Participant’s Bonus Award shall be made immediately prior to the Closing on the
Closing Date in a single lump sum payment.

 

5.3 Facility of Payment. If the Participant is declared an incompetent and a
conservator, guardian or other person legally charged with the Participant’s
care has been appointed, any Bonus Award to which the Participant is entitled
under this Plan shall be payable to such conservator, guardian or other person
legally charged with the Participant’s care. The decision of the Board in such
matters shall be final, binding and conclusive upon the Company, the
Participant, and every other person or party interested or concerned. Neither
the Company nor the Board shall be under any duty to see to the proper
application of such payments.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS

 

6.1 Amendments and Termination.

 

(a) The Board may terminate or amend the Plan at any time in its sole
discretion, but no termination or amendment shall be made which would impair the
rights of a Participant, if any, with respect to such Participant’s Bonus Award
determined through the date of termination or amendment.

 

(b) This Plan, and the Company’s obligations hereunder, shall terminate on the
earlier of the payment of all Bonus Awards payable hereunder and December 31,
2006.

 

(c) This Plan also shall terminate upon any of the following events: legal
adjudication of the Company as bankrupt, general assignment by the Company to or
for the benefit of its creditors, or dissolution of the Company (unless such
dissolution is involuntary and the Company is reinstated as permitted by law)
other than by form of or as a result of a reorganization where the business of
the Company is continued.

 

6.2 Unfunded Status of Plan. It is intended that the Plan be an “unfunded” plan
for incentive in the form of cash bonuses payable to Plan Participants, unless
the Board decides otherwise in the Board’s sole discretion.

 

6.3 Deduction of Taxes from Amounts Payable. The Company may withhold whatever
taxes (including FICA, state or federal taxes) as the Company is legally
required or permitted to withhold to protect the Company against liability for
the payment of such withholding taxes, and out of the money so deducted, the
Company may discharge any such liability. Withholding for this purpose may come
from any wages due to the Participant or, if none, from payment of the Bonus
Award hereunder.

 

6.4 Controlling Law. The Plan and the Bonus Awards granted and actions taken in
connection therewith shall be governed by and construed in accordance with the
laws of the State of Delaware (other than its laws respecting choice of law).

 

6.5 Offset. Any amounts owed to the Company by the Participant (of whatever
nature) may be offset by the Company against any Bonus Award payable under this
Plan, and no Bonus Award payable under this Plan shall be distributed unless and
until all disputes between the Company and the Participant have been fully and
finally resolved and the Participant has waived all claims to such against the
Company.

 

6.6 Other Benefits. Nothing contained in this Plan shall prevent the Company
from adopting other or additional compensation arrangements for its employees.
Subject to the foregoing, any amounts payable or rights or benefits furnished
the Participant under any other plan, program, policy, practice, contract or
agreement with the Company at or subsequent to the Participant’s Termination of
Employment shall be payable in accordance with the terms of such plan, program,
policy, practice, contract or agreement and without regard to this Plan. Subject
to the foregoing, amounts payable or in respect of this Plan shall not be taken
into account with respect to any other employee benefit plan or arrangement of
the Company.

 

5



--------------------------------------------------------------------------------

6.7 Rights with Respect to Continuance of Employment. Nothing contained herein
shall be deemed to alter any contractual relationship between the Participant
and the Company. Nothing contained herein shall be construed to constitute a
contract of employment between the Company and the Participant. The Company and
the Participant shall continue to have the right to terminate the employment
relationship at any time for any reason, subject, however, to the terms of the
Participant’s employment agreement, if any. The Company shall not have an
obligation to retain the Participant in its employ as a result of this Plan.

 

6.8 No Company Obligation. Neither the Company nor the Board shall have any duty
or obligation to affirmatively disclose to the Participant, and such Participant
shall have no right to be advised of, any material information regarding the
Company at any time prior to, upon or in connection with the granting, vesting,
distribution or termination of any Bonus Award described in this Plan.

 

6.9 Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

 

6.10 Severability. If any provision of this Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision, and this Plan shall be construed as if such invalid
or unenforceable provision were omitted.

 

6.11 Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company under this Plan shall
be binding upon the Participant’s heirs, legal representatives and successors.

 

6.12 No Liability. The Company shall have no liability or obligation whatsoever
in connection with this Plan, except for the Bonus Awards expressly provided for
under this Plan. In no event shall the Company be liable for indirect, special
or consequential damages.

 

6.13 Indemnification. The officers, directors and employees of the Company shall
be indemnified and held harmless by the Company against and from any and all
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Company’s written
approval) or paid by them in satisfaction of a judgment in any such action,
suit, or proceeding. The foregoing provision shall not be applicable to any
person if the loss, cost, liability, or expense is due to such person’s gross
negligence or willful misconduct.

 

6.14 Non-transferability of Bonus Awards. Except as provided herein, the Bonus
Awards payable hereunder, and any interest therein, shall not be transferable by
the Participant, and the Participant shall not be permitted to anticipate,
alienate, sell, assign, transfer, pledge or otherwise encumber his or her rights
to Bonus Awards. Any attempted anticipation, alienation, sale, assignment,
pledge or encumbrance shall be null and void ab initio. No interest or right to
any Bonus Award may be taken for the satisfaction of debts of, or other
obligations or claims against the Participant.

 

6



--------------------------------------------------------------------------------

6.15 Waiver; Cumulative Rights. The failure or delay of a party to require
performance by the other party of any provision of this Plan shall not affect
such party’s right to require performance unless and until such performance has
been expressly waived in writing.

 

6.16 Entire Agreement. This Plan constitutes the entire agreement of the Company
and the Participant with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understanding with respect to this
Plan.

 

IN WITNESS WHEREOF, this Plan has been duly executed and delivered by the duly
authorized officer of the Company hereto on January     , 2006.

 

EARLE M. JORGENSEN COMPANY

By:

   

Its:   

   

 

7